         Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 1 of 24




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE: BABY FOOD                          MDL NO. 2997
 MARKETING, SALES
 PRACTICES AND PRODUCTS
 LIABILITY LITIGATION


 _______________________________/


  INTERESTED PARTY RESPONSE IN PARTIAL SUPPORT OF MOTION FOR
TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407 FOR COORDINATED OR
              CONSOLIDATED PRETRIAL PROCEEDINGS

       Pursuant to Rule 6.2(e) of the Rules of Procedure for the United States Judicial Panel on

Multidistrict Litigation, Plaintiffs AG, HG, and XG in the matter of AG, et al. v. Plum, PBC, et

al., Case No. 3:21-cv-01600-YGR, respectfully submit this response to Plaintiffs Lori-Anne

Albano, Myjorie Philippe, Rebecca Telaro and Alyssa Rose’s (“Albano Plaintiffs”) motion to

transfer actions to the Eastern District of New York. [D.E. 1].




                                                i
            Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 2 of 24



                                                  TABLE OF CONTENTS


TABLE OF CONTENTS ................................................................................................................ ii
TABLE OF AUTHORITIES ......................................................................................................... iii
INTRODUCTION .......................................................................................................................... 1
FACTUAL BACKGROUND ......................................................................................................... 2
      I.    Filed Cases as of April 13, 2021 ...................................................................................... 2
      II. Rising Concerns Regarding the Presence of Toxic Heavy Metals in Baby Foods .......... 3
      III. Congressional Investigation Finds Substantial Presence of Heavy Metals in Baby Foods
           Sparking National Outrage ............................................................................................... 4
      IV. Dangers of Toxic Heavy Metals to Babies and Children ............................................... 10
ARGUMENT ................................................................................................................................ 12
      I.    The Small Number of Personal Injury Actions Are Not Fit for Centralization under 28
            U.S.C. § 1407 ................................................................................................................. 13
      II. Should the Court Centralize all Related Actions, Centralization in the Northern District
          of California Would Be Most Convenient for Parties and Witnesses Because the
          Majority of Plaintiffs, Including One of the Defendants, Are Located There................ 16




                                                                     ii
            Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 3 of 24



                                                TABLE OF AUTHORITIES
                                                                                                                                  Page(s)

Cases

In re Adderall XR (Amphetamine/Dextroamphetamine) Mktg., Sales Practices & Antitrust Litig.,
   968 F. Supp. 2d 1343 (J.P.M.L. 2013)...................................................................................... 14

In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig.,
   804 F. Supp. 2d 1376 (J.P.M.L. 2011)...................................................................................... 14

In re ClassicStar Mare Lease Litig.,
   528 F. Supp. 2d 1345 (J.P.M.L. 2007)................................................................................ 17, 19

In re Crest Sensitivity Treatment & Prot. Toothpaste Mktg. & Sales Practices Litig.,
   867 F. Supp. 2d 1348 (J.P.M.L. 2012)................................................................................ 14, 15

In re First Am. Fin. Corp. Customer Data Sec. Breach Litig.,
   396 F. Supp. 3d 1372 (J.P.M.L. 2019)............................................................................ 1, 14, 15

In re Mattel, Inc., Toy Lead Paint Prod. Liab. Litig.,
   528 F. Supp. 2d 1367 (J.P.M.L. 2007)................................................................................ 17, 19

In re Prevagen Prod. Mktg. & Sales Practices Litig.,
   283 F. Supp. 3d 1379 (J.P.M.L. 2017)...................................................................................... 14

In re Sigg Switzerland (USA), Inc., Aluminum Bottles Mktg. & Sales Practices Litig.,
   682 F. Supp. 2d 1347 (J.P.M.L. 2010)...................................................................................... 17

In re: Lifewatch, Inc., Tel. Consumer Prot. Act (TCPA) Litig.,
   140 F.Supp.3d 1342 (J.P.M.L.2015) ......................................................................................... 13

In re: OxyElite Pro & Jack3d Prod. Liab. Litig.,
   11 F. Supp. 3d 1340 (J.P.M.L. 2014) ........................................................................................ 15

Pat. Litig.,
  547 F. Supp. 2d 1383 (J.P.M.L. 2008)...................................................................................... 17

Statutes

28 U.S.C. § 1407 .............................................................................................................. i, ii, 13, 14

Other Authorities

2020 WL 588473 (J.P.M.L. Oct. 2, 2020) .................................................................................... 19

A Look at the Judicial Panel on Multidistrict Litigation,
  72 F.R.D. 211 (1977) ................................................................................................................ 16


                                                                     iii
          Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 4 of 24




Manual For Complex Litigation (Fourth) § 20.131 (2004) .......................................................... 16




                                                        iv
         Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 5 of 24



                                        INTRODUCTION
       These lawsuits follow recent revelations that baby foods sold to unknowing parents and

vulnerable infants within the U.S. contain astronomical quantities of toxic heavy metals, namely

arsenic, lead, mercury, and cadmium. The vast majority of the related cases are class actions

alleging economic injuries, whereas there are only three personal injury actions filed alleging

that exposure to defendants’ baby foods caused neurodevelopmental disorders in small children,

with two of the cases specifically alleging autism spectrum disorder (“ASD”) and Attention

Deficit Hyperactivity Disorder (“ADHD”). It is not often that opposing parties agree, but this is

one of the rare instances where plaintiffs and defendants concur: that the personal injury actions

do not warrant centralization. However, should the Court centralize all related actions, Plaintiffs

submit that the Northern District of California is the most appropriate venue for this MDL.

       First, this Court has in the past repeatedly denied centralization of a small number of

actions where parties can efficiently manage cases through cooperation of counsel, coordination,

and other alternatives to centralization. See In re First Am. Fin. Corp. Customer Data Sec.

Breach Litig., 396 F. Supp. 3d 1372, 1373 (J.P.M.L. 2019). That is the case here. There have

only been three personal injury actions filed to date—pending in just two courts—compared to

over eighty putative class actions pending in district courts through the country. The same

constellation of counsel represent the parties, with two out of the three personal injury actions

being represented by the same counsel and pending before the same court in the Northern
District of California. Accordingly, the interests of efficiency, convenience of parties and

witnesses, and judicial resources militate against centralizing the personal injury actions.

       Second, notwithstanding some factual overlap between the personal injury and class

actions, there are issues unique to the personal injury claims—such as medical causation, certain

aspects of liability, and punitive damages—not relevant to the class actions, which are not

concerned with medical causation or any specific personal injury. Conversely, the class actions

will focus on how to estimate class-wide economic damages, i.e., price premium or full-refund.
This entails different experts and evidence for the personal injury claims compared with the class


                                                 1
         Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 6 of 24




actions. Thus, carving out the personal injury actions is not bound to disturb any centralized

proceeding or result in inefficiencies—there are too few personal injury actions, and they involve

fundamentally different issues than the class claims to warrant centralization, as acknowledged

by defendants. See Defendants’ Interested Party Response at 3.

        Third, should the Court be inclined to centralize the personal injury and class actions,

Plaintiffs submit that the Northern District of California is the best venue for this MDL. In

addition to one of the defendants being located in the Northern District of California, the

majority of plaintiffs and events in this litigation are anticipated to be centered in California.

The state constitutes the major share of organic food consumption in the U.S. (most of the baby

foods at issue in this litigation are sold as organic) and is the single largest producer of

ingredients used to manufacture defendants’ baby foods. And, California has the highest birth-

rate compared to any other U.S. state, providing another reason to anticipate that the majority of

plaintiffs will be located in California.

         Moreover, the first class action in the country was filed in the Northern District of

California and there are currently eight cases (including two out of the three personal injury

actions) pending in that court, seven of which are before the Honorable Yvonne Gonzalez

Rogers. As explained further below, Judge Rogers is an experienced and capable MDL judge

who is currently overseeing a small MDL that should not pose any obstacles to centralizing the
baby foods cases in her court. The Northern District of California is a well-resourced court that

has successfully managed numerous MDLs. The court’s location in the business hub of

California’s Bay Area lies in close proximity to two large international airports and numerous

lodging, restaurant, and business services that can accommodate the efficient conduct of an

MDL.
                                   FACTUAL BACKGROUND
I.      Filed Cases as of April 13, 2021

        This litigation involves two different theories of liability—one based on economic
damages (the putative class actions) and one based on personal injury (the personal injury


                                                   2
         Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 7 of 24




actions). Although both cases involve the presence of neurotoxic heavy metals in baby food,

numerically, the personal injury actions are dwarfed by the number of class suits. As of the date

of this submission, there are only five plaintiffs—specifically children—in three complaints who

allege that exposure to defendants’ baby foods caused them neurodevelopmental disorders;

whereas there are over eighty class actions pending throughout the country. All of the pure

personal injury plaintiffs are located in the Northern District of California; one is located in New

York, although that case (Walls, et al. v. Beech-Nut, et al. Case No. 1:21-cv-00870) is primarily

a class action with a personal injury component thrown in.

II.    Rising Concerns Regarding the Presence of Toxic Heavy Metals in Baby Foods

       In October 2019, an alliance of nonprofit organizations, scientists and donors named

“Happy Babies Bright Futures” (“HBBF”), dedicated to designing and implementing “outcomes-

based programs to measurably reduce babies’ exposures to toxic chemicals”1, published a report

investigating the presence of Toxic Heavy Metals in baby foods.2 The HBBF Report, which

received little publicity, tested 168 different baby foods sold on the U.S. market and concluded

that “[n]inety-five percent of baby foods tested were contaminated with one or more of four toxic

heavy metals—arsenic, lead, cadmium and mercury, including that of defendants’ baby foods.

All but nine of 168 baby foods contained at least one metal; most contained more than one.”3

Specifically, the HBBF report identified “puffs and other snacks made with rice flour”,
“[t]eething biscuits and rice rusks”, “infant rice cereal”, “apple, pear, grape and other fruit

juices”, and “carrots and sweet potatoes” manufactured by baby food companies as particularly

high in Toxic Heavy Metals.4


1
  https://www.hbbf.org/solutions.
2
  Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95
Percent of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including
Arsenic and Lead (Oct. 2019) (“HBBF Report”), available at:
www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
3
  Id. at 6.
4
  Id. at 10-11

                                                  3
         Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 8 of 24




       The results of the HBBF report were consistent with that of the FDA which had, in 2017,

detected one or more of the four Toxic Heavy Metals in 33 of 39 types of baby food tested.5

However, the HBBF reported that “[f]or 88 percent of baby foods tested by HBBF—148 of 168

baby foods—FDA has failed to set enforceable limits or issue guidance on maximum safe

amounts.”6 To that end, the HBBF, along with other concerned stakeholders, urged the FDA to,

among other measures, “[s]et health-protective standards for heavy metals, prioritizing foods that

offer FDA the greatest opportunity to reduce exposure, considering additive effects of the

multiple metals detected in foods, and explicitly protecting against neurodevelopmental

impacts… Implement a proactive testing program for heavy metals in foods consumed by babies

and toddlers…[and] [e]stablish a goal of no measurable amounts of cadmium, lead, mercury, and

inorganic arsenic in baby and children’s food, in recognition of the absence of a known safe level

of exposure, and work with manufacturers to achieve steady progress.”7 The HBBF also invited

baby food manufacturers to share its goal of reducing “heavy metals in baby food to levels as

low as reasonably achievable.”8

III.   Congressional Investigation Finds Substantial Presence of Heavy Metals in Baby
       Foods Sparking National Outrage

       On February 4, 2021, the U.S. House of Representatives’ Subcommittee on Economic

and Consumer Policy, Committee on Oversight and Reform, published a report detailing its

findings that Toxic Heavy Metals—including arsenic, cadmium, lead, and mercury—were

present in “significant levels” in numerous commercial baby food products.9 Four companies—

Hain, Gerber, Nurture, and Beech-Nut —produced internal testing policies, test results for

ingredients and finished products, and documentation about what the companies did with

ingredients and/or finished products that exceeded their internal testing limits. Three


5
  Id. at 6.
6
  Id. at 6.
7
  Id. at 8-9.
8
  Id. at 9
9
  See generally Subcommittee Rpt.

                                                 4
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 9 of 24




companies—Plum, 10 Walmart, and Sprout—refused to cooperate.11

       The Subcommittee reported that the data submitted by the companies unequivocally

revealed that a substantial number of the companies’ finished products and/or ingredients used to

manufacture the Baby Foods are tainted with significant levels of Toxic Heavy Metals, namely

inorganic arsenic, lead, cadmium, and mercury.12 Specifically, the Subcommittee concluded the

following:

       ARSENIC was present in baby foods made by all responding companies:

             •   Nurture (HappyBABY) sold baby foods after tests showed they contained as

                 much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the products

                 Nurture tested before sale contained over 100 ppb inorganic arsenic. Nurture’s

                 testing shows that the typical baby food product it sold contained 60 ppb

                 inorganic arsenic.

             •   Hain (Earth’s Best Organic) sold finished baby food products containing as much

                 as 129 ppb inorganic arsenic. Hain typically only tested its ingredients, not

                 finished products. Documents show that Hain used ingredients testing as high as

                 309 ppb arsenic.

             •   Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic. Beech-

                 Nut routinely used high-arsenic additives that tested over 300 ppb arsenic to
                 address product characteristics such as “crumb softness.”

             •   Gerber used high-arsenic ingredients, using 67 batches of rice flour that had tested

                 over 90 ppb inorganic arsenic.

       LEAD was present in baby foods made by all responding companies:



10
   Plum’s parent corporation, Campbell’s, responded to the Subcommittee’s inquiries, and the
Subcommittee Report references the parent corporation as opposed to Plum. However, as Plum
is the Defendant in this lawsuit, any references to the Subcommittee’s findings regarding
Campbell are attributed to Plum. The same Baby Foods are at issue.
11
   Subcommittee Rpt. at 2.
12
   Id. at 2-3.

                                                   5
Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 10 of 24




   •   Nurture (HappyBABY) sold finished baby food products that tested as high as

       641 ppb lead. Almost 20% of the finished baby food products that Nurture tested

       contained over 10 ppb lead.

   •   Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used many

       ingredients with high lead content, including 483 that contained over 5 ppb lead,

       89 that contained over 15 ppb lead, and 57 that contained over 20 ppb lead.

   •   Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb lead.

       Hain used many ingredients with high lead content, including 88 that tested over

       20 ppb lead and six that tested over 200 ppb lead.

   •   Gerber used ingredients that tested as high as 48 ppb lead; and used many

       ingredients containing over 20 ppb lead.

CADMIUM was present in baby foods made by all responding companies:

   •   Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some tested

       much higher, up to 344.55 ppb cadmium.

   •   Hain (Earth’s Best Organic) used 102 ingredients in its baby food that tested over

       20 ppb cadmium. Some tested much higher, up to 260 ppb cadmium.

   •   Sixty-five percent of Nurture (HappyBABY) finished baby food products

       contained more than 5 ppb cadmium.
   •   Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5 ppb,

       with some containing up to 87 ppb cadmium.

MERCURY was detected in baby food of the only responding company that tested for it:

   •   Nurture (HappyBABY) sold finished baby food products containing as much as

       10 ppb mercury.

   •   Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury in baby

       food.




                                        6
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 11 of 24




           •   Gerber rarely tests for mercury in its baby foods.13

           •   These levels surpass the limits allowed by U.S. regulatory agencies. To be sure,

               the FDA has set the maximum contaminant levels (“MCL”) in bottled water at 10

               ppb inorganic arsenic, 5 ppb lead, and 5 ppb cadmium, and the EPA has capped

               the allowable level of mercury in drinking water at 2 ppb. However, these limits

               were created in reference to adult exposure, not infants. Compared to these

               thresholds, the test results of the Defendants’ Baby Foods and their ingredients

               are hundreds of times above that allowed by the FDA and EPA for these toxic

               heavy metals.14

       Compounding these troubling discoveries, the manufacturers set internal limits for the

presence of Toxic Heavy Metals in their foods that were, themselves, dangerously high and then

routinely failed to abide by those inadequate standards. For example, the Subcommittee found

that Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic, lead, and

cadmium in some of its ingredients. But Hain routinely exceeded its internal policies, using

ingredients containing 353 ppb lead and 309 ppb arsenic. Hain justified these deviations based

on “theoretical calculations,” even after Hain admitted to FDA that its testing underestimated

final product toxic heavy metal levels.15

       As found by the Subcommittee, the companies have willfully sold—and continue to
sell—contaminated Baby Foods notwithstanding their full awareness of these unacceptably high

levels of Toxic Heavy Metals in their products. In August 2019, Hain held a closed-door

meeting with the FDA during which Hain delivered a presentation to the agency acknowledging

the Toxic Heavy Metal problem in its Baby Food.16 In the PowerPoint slides presented during



13
   Id. at 2-4.
14
   HBBF Rpt. at 19.
15
   Id. at 4-5.
16
   Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result
Investigation (Aug. 1, 2019) (“2019 Hain & FDA Meeting”), available at:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).

                                                 7
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 12 of 24




the meeting—only made public by the Subcommittee—Hain confirmed that some of the

ingredients in its Baby Food contain as much as between 108 to 129 ppb of arsenic, specifically

noting “[p]reliminary investigation indicates Vitamin/Mineral Pre-Mix may be a major

contributing factor”17. Additionally, the presentation revealed that:

       Hain’s corporate policy to test only ingredients, not final products, underrepresents the

levels of toxic heavy metals in baby foods. In 100% of the Hain baby foods tested, inorganic

arsenic levels were higher in the finished baby food than the company estimated they would be

based on individual ingredient testing. Inorganic arsenic was between 28% and 93% higher in

the finished products;

       Many of Hain’s baby foods were tainted with high levels of inorganic arsenic—half of its

brown rice baby foods contained over 100 ppb inorganic arsenic; its average brown rice baby

food contained 97.62 ppb inorganic arsenic; and

       Naturally occurring toxic heavy metals may not be the only problem causing the unsafe

levels of toxic heavy metals in baby foods; rather, baby food producers like Hain may be adding

ingredients that have high levels of toxic heavy metals into their products, such as

vitamin/mineral pre-mix.18

       Moreover, although Walmart, Plum, and Sprout refused to cooperate with the

Subcommittee’s investigation, independent data confirms that the Baby Food of these companies
is similarly tainted. For example, the HBBF Report observed that Walmart’s Parent’s Choice

brand products contain 66 ppb inorganic arsenic, 26.9 ppb lead, 26.1 ppb cadmium, and 2.05 ppb

mercury.19




17
   Id. at *9.
18
   Subcommittee Report at 5-6
19
   See HBBF Report at 21, 22, 25-27.

                                                 8
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 13 of 24




       Instead of producing any substantive information, Plum provided the Subcommittee with

a self-serving spreadsheet declaring that every one of its products “meets criteria”,20 while

declining to state what the criteria were. Plum’s self-serving testing summary speaks volumes

since the summary does not show the levels of Toxic Heavy Metals that the testing found or the

levels that would “meet criteria.” Plum also conceded that, for mercury (a powerful neurotoxin),

the company has no criterion whatsoever, stating: “No specific threshold established because no

high-risk ingredients are used.”21 However, despite Plum having no mercury threshold, it still

marked every food as “meets criteria” for mercury. The Subcommittee even commented that

“[t]his misleading framing—of meeting criteria that do not exist—raises questions about what

[Plum’s] other thresholds actually are, and whether they exist.”22 Indeed, HBBF’s independent

testing confirms the presence of Toxic Heavy Metals in Plum’s Baby Food:




       Sprout did not respond to the Subcommittee at all. Again, the testing conducted by

HBBF confirms that Sprout’s Baby Foods are similarly tainted by substantial amounts of Toxic

20
   Campbell, Product Heavy Metal Test Results (Dec. 11, 2019), available at:
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
21
   Id. at 00046.
22
   Subcommittee Report at 45.

                                                 9
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 14 of 24




Heavy Metals:




IV.    Dangers of Toxic Heavy Metals to Babies and Children

        According to the World Health Organization (“WHO”), Toxic Heavy Metals,

specifically arsenic, cadmium, lead, and mercury, pose a “major public health concern” for

children.23 The Occupational Safety and Health Administration (“OSHA”) has warned that these

metals “may build up in biological systems and become a significant health hazard.”24 Indeed,

the Department of Health and Human Services’ Agency for Toxic Substances and Disease

Registry (“ATSDR”) ranks arsenic as number one among substances present in the environment

that pose the most significant potential threat to human health, followed by lead (second),

mercury (third), and cadmium (seventh).25

       The threat presented by Toxic Heavy Metals to children’s health is widely shared by the

global scientific community. As one recent study observed, “[t]he implications of heavy metals

with regards to children’s health have been noted to be more severe compared to adults. The

elements’ harmful consequences on children health include mental retardation, neurocognitive

disorders, behavioral disorders, respiratory problems, cancer and cardiovascular diseases. Much

attention should be given to heavy metals because of their high toxicity potential, widespread

use, and prevalence.”26 Children and, even more so, babies have higher exposure to metals

23
   World Health Organization, Children’s Health and the Environment WHO training Package
for the Health Sector (October 2011), available at:
https://www.who.int/ceh/capacity/heavy_metals.pdf.
24
   OSHA, Toxic Metals, available at: https://www.osha.gov/toxic-metals.
25
   ATSDR, ATSDR’s Substance Priority List (2019), available at:
www.atsdr.cdc.gov/spl/index.html#2019spl.
26
   Osman, et al., Exposure routes and health effects of heavy metals on children,
32 BIOMETALS 563–573 (2019), available at:
https://link.springer.com/article/10.1007%2Fs10534-019-00193-5#citeas.

                                                10
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 15 of 24




compared to adults because they consume more food in relation to their body weight and absorb

metals more readily than adults by 40 to 90%.27 And, the mechanisms needed to metabolize and

eliminate heavy metals are comparatively undeveloped in childhood, with babies having weaker

detoxifying mechanisms and poorer immune systems than adults.28 For example, liver pathways

that in adulthood metabolize absorbed arsenic do not mature until mid-childhood; un-excreted

arsenic thus continues to circulate and is deposited in other organs.29 According to Linda

McCauley, Dean of the Nell Hodgson Woodruff School of Nursing at Emory University, who

studies environmental health effects, “[n]o level of exposure to these [heavy] metals has been

shown to be safe in vulnerable infants.”30 Thus, “the major windows of developmental

vulnerability occur during infancy and early childhood due to continuing brain development after

birth.”31 In short, even small amounts of exposure to Toxic Heavy Metals can have devastating

health outcomes for babies and children.

       Specifically, all of the heavy metals found in large quantities in defendants’ baby foods

have been consistently associated with Autism Spectrum Disorder (“ASD”) and Attention

Deficit Hyperactive Disorder (“ADHD”) in pediatric populations. Recent meta-analyses,

reviewing large bodies of prior research, confirm the causal associations: “After reviewing 14

studies on arsenic exposure, “[w]e concluded that there is consistent evidence supporting a

positive association between early life [arsenic] exposure and diagnosis of ASD[.]”32 And,

27
   Stein, et al., In harm’s way: toxic threats to child development, 23 J DEV BEHAV PEDIATR.1
S13–S22 (2002).
28
   Gorini, et al., The Role of Heavy Metal Pollution in Neurobehavioral Disorders: a Focus on
Autism 1 REV. J. AUTISM DEV. DISORD. 1, 354–372 (2014), available at:
https://link.springer.com/article/10.1007/s40489-014-0028-3.
29
   Del Rio, et al., A comparison of arsenic exposure in young children and home water arsenic in
two rural West Texas communities 17 BMC PUBLIC HEALTH 850 1-13 (2017), available at:
https://bmcpublichealth.biomedcentral.com/articles/10.1186/s12889-017-4808-4.
30
   Roni Caryn Rabin, Some Baby Food May Contain Toxic Metals, U.S. Reports (NY TIMES, Feb
4. 2021), available at: https://www.nytimes.com/2021/02/04/health/baby-food-metals-
arsenic.html
31
   Gorini, et al. supra.
32
   Wang, et al., Exposure to Inorganic Arsenic and Lead and Autism Spectrum Disorder in


                                               11
          Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 16 of 24




identifiable biomarkers, such as blood, urine, and hair samples, lend strength to the observed

associations: “All three bio samples in the meta-analysis showed a positive association between

Hg and ASD, with hair at a significant level and urine and blood at a highly significant level.”33

Similarly, with respect to ADHD, two large recent meta-analysis concluded that “exposure to

lead and arsenic was independently associated with ADHD. These results are consistent with

previous published work that has already revealed that both metals are potential neurotoxic for

development”34 and “[t]he evidence from the studies allowed us to establish that there is an

association between lead and ADHD and that even low levels of lead raise the risk.”35 In short,

defendants’ toxic baby foods have no business being the bodies of infants.

                                            ARGUMENT

          The small number of personal injury actions are not fit for centralization. And

Defendants agree in their Interested Party Response. See Defendants’ Interest Party Response at

3. As discussed below, this Court has repeatedly held that alternatives to centralization (such

cooperation of counsel and coordination) are better suited in such circumstances. And, carving

out the personal injury claims would not disturb a centralized proceeding should one be created.

The inherent contrast between the class actions and personal injury claims—with the latter

involving unique issues such as medical causation—provide an additional reason for not

centralizing this small number of personal injury actions with an MDL dominated by class
claims.

          That said, should the Court be inclined to centralize the personal injury and class actions,

Children: A Systematic Review and Meta-Analysis, 21 CHEM RES. TOXICOL. 32, 1904-1919
(2019), available at: https://pubmed.ncbi.nlm.nih.gov/31549506/.
33
   Sulaiman, et al., Exposure to Aluminum, Cadmium, and Mercury and Autism Spectrum
Disorder in Children: A Systematic Review and Meta-Analysis, 33 CHEM. RES. TOXICOL. 11,
2699-2718 (2020), available at: https://pubmed.ncbi.nlm.nih.gov/32990432/.
34
   Muñoz, et al., Attention deficit hyperactivity disorder and its association with heavy metals in
children from northern Chile, 226 INT. J. HYG. ENVIRON. HEALTH (2020), available at:
https://europepmc.org/article/med/32106053.
35
   Donzelli, et al., The Association between Lead and Attention-Deficit/Hyperactivity Disorder: A
Systematic Review, 16 INT. J. ENVIRON. RES. PUBLIC HEALTH 382, 1-14 (2019), available at:
https://pubmed.ncbi.nlm.nih.gov/30700018/.

                                                   12
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 17 of 24




Plaintiffs submit that the Northern District of California is an appropriate venue for the location

of this MDL. As discussed below, the majority of Plaintiffs and a substantial portion of relevant

facts are centered in California—a state which grows most of the ingredients used in the U.S.

food supply, consumes the largest portion of organic foods (with the majority of products in this

litigation being marketed as organic), has the highest rate of births out of any U.S. state, and is

the location of one of the defendants, namely Plum. Moreover, the first class action was filed in

the Northern District of California and, as of the date of this filing, a total of seven out of the

eight Northern District cases are pending before the Honorable Yvonne Gonzalez Rogers who

has related the baby food cases to her docket. Judge Rogers, an experienced and capable MDL

judge, enjoys a well-resourced court that is currently overseeing a small MDL that should not

pose a problem to centralizing the baby food cases in her court. Furthermore, the Northern

District of California is conveniently located for ease of travel and accommodation, being served

by two national airports (San Francisco and Oakland) and numerous lodging and leisure

establishments within easy reach from the courthouse. The facts strongly support centralizing

the cases in the Northern of District

I.      The Small Number of Personal Injury Actions Are Not Fit for Centralization under
        28 U.S.C. § 1407
        Transfer is appropriate where: (A) “civil actions involving one or more common

questions of fact are pending in different districts”; (B) transfer and coordination “will promote

the just and efficient conduct of such actions”; and (C) transfer and coordination will serve “the

convenience of parties and witnesses.” 28 U.S.C. § 1407(a). Furthermore, “where only a

minimal number of actions are involved, the proponent of centralization bears a heavier burden

to demonstrate that centralization is appropriate.” In re: Lifewatch, Inc., Tel. Consumer Prot. Act

(TCPA) Litig., 140 F.Supp.3d 1342, 1343 (J.P.M.L.2015). The elements do not support

centralization of the personal injury actions here.

        As of this filing, there are only three actions, involving five plaintiffs, alleging personal
injuries related to consumption of defendants’ baby foods. Indeed, although the number of class


                                                  13
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 18 of 24




actions has steadily increased since the filing of the first cases in early February—with more

being filed each week—the same cannot be said for the personal injury suits. Two of the

personal injury cases are pending in the same court before the same judge in the Northern

District of California,36 with the only other personal injury action pending in the Eastern District

of New York. See In re First Am. Fin. Corp. Customer Data Sec. Breach Litig., 396 F. Supp. 3d

1372, 1373 (J.P.M.L. 2019) (“There are a relatively small number of actions in this controversy,

and most are pending in a single district. We have held that ‘centralization under Section 1407

should be the last solution after considered review of all other options.’”) (quoting In re Best

Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L.

2011)). Importantly, unlike the two pending California actions, which exclusively involve

personal injury claims, the New York action (Walls, et al. v. Beech-Nut, et al. Case No. 1:21-cv-

00870) is a class action with personal injury as a side non-class claim. Although the three cases

involve common factual issues, “[t]he small number of actions suggests that cooperation and

informal coordination by the involved courts and counsel should be feasible.” In re Prevagen

Prod. Mktg. & Sales Practices Litig., 283 F. Supp. 3d 1379, 1380 (J.P.M.L. 2017) (citing In re

Crest Sensitivity Treatment & Prot. Toothpaste Mktg. & Sales Practices Litig., 867 F. Supp. 2d

1348, 1348 (J.P.M.L. 2012) (denying centralization where only three actions were sought to be

consolidated and listing examples of mechanisms available to prevent redundant discovery)).
Moreover, a handful of counsel represent the parties across the three cases, with plaintiffs in two

out of the three actions being represented by the same firm. See In re Adderall XR

(Amphetamine/Dextroamphetamine) Mktg., Sales Practices & Antitrust Litig., 968 F. Supp. 2d

1343, 1345 (J.P.M.L. 2013) (denying centralization where “[a]ll three plaintiffs in the actions on

the motion share counsel[.]”). Accordingly, “centralization would not necessarily serve the

convenience of the parties and witnesses or promote the just and efficient conduct of the actions.


36
   Undersigned counsel has also filed one personal injury case in California state court and have
filed a motion seeking a preferential trial setting within four months. See Dr and JR v. Hain
Celestial Group, et al. (Super. Ct. County of Los Angeles, Case No. 21STCV09325).

                                                 14
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 19 of 24




In these circumstances, informal cooperation among counsel and coordination among the

involved courts are … preferable to formal centralization.” In re Crest Sensitivity Treatment,

867 F. Supp. 2d 1348; see also In re First Am. Fin. Corp. Customer Data Sec. Breach Litig., 396

F. Supp. 3d at 1373 (“Even if the pending transfer motion does not eliminate the multidistrict

character of this litigation, voluntary cooperation and coordination among the small number of

involved courts appears eminently feasible.”).

       Furthermore, if an MDL is created for the class actions, carving out the personal injury

cases would not disturb the centralized proceeding or result in inefficiency. The class suits

involve different claims—economic harm—and defenses than the personal injury actions.

Although there is bound to be some overlapping discovery, issues such as causation, punitive

damages, and certain elements of liability are unique to the personal injury claims and will not be

a focus of the class actions. See In re: OxyElite Pro & Jack3d Prod. Liab. Litig., 11 F. Supp. 3d

1340, 1341 (J.P.M.L. 2014) (denying centralization because “false advertising actions…will not

delve into the medical issues raised by the personal injury actions.”). For example, in the

personal injury claims, there will be substantial litigation concerning medical causation, and

whether the exposure of babies to the levels of toxic heavy metals found in Defendants’ baby

foods can substantially contribute to the development of ASD and ADHD. This important issue,

however, is not relevant to the class actions, which are not concerned with medical causation or
any specific personal injury. Conversely, the class actions will focus on how to estimate class-

wide economic damages, i.e., price premium or full-refund. This means the personal injury

Plaintiffs will need almost entirely different experts and discovery than the class action Plaintiffs.

And, while there would be some overlap regarding liability, this is a situation where separating

the personal injury from the class claims makes sense.

       This point is acknowledged by Defendants, who also oppose centralizing the personal

injury actions for the very same reasons:
        Personal injury claims involve a host of complex and medical scientific issues
        that go well beyond, and are not implicated by, the false advertising class
        actions. Moreover, by their nature, these personal injury lawsuits will hinge on


                                                 15
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 20 of 24




       questions of causation and injury that will vary from product to product and
       from plaintiff to plaintiff. These lawsuits can be adjudicated separately, and
       there is no need to include them in any potential MDL of putative class
       actions asserting false advertising claims.

Defendants’ Interested Party Response at 3.

       If a significant number of personal injury actions are filed in various districts in the

future, the Court may revisit centralization upon a party’s transfer motion. However, at this

juncture, with so few cases and the relatively small cohort of counsel dealing with the personal

injury claims, centralization of the three personal injury actions along with the class claims is not

warranted and would simply lead to a needlessly complicated MDL.

II.    Should the Court Centralize all Related Actions, Centralization in the Northern
       District of California Would Be Most Convenient for Parties and Witnesses Because
       the Majority of Plaintiffs, Including One of the Defendants, Are Located There

       Should the Court centralize the personal injury and class actions into a single MDL,

Plaintiffs submit that centralization in the Northern District of California is most appropriate.

The selection of a transferee court is based on a balancing test of several factors, none of which

is dispositive. See Manual For Complex Litigation (Fourth) § 20.131 (2004) (citing Robert A.

Cahn, A Look at the Judicial Panel on Multidistrict Litigation, 72 F.R.D. 211, 214-15 (1977)).

These factors include “where the largest number of cases is pending, where discovery has

occurred, where cases have progressed furthest, the site of the occurrence of the common facts,

where the cost and inconvenience will be minimized, and the experience, skill, and caseloads of

available judges.” Id.

       Due to infancy of this litigation, many of these factors are not applicable. For example,

no case has progressed in any meaningful way and there has been no discovery. Against this

background, Plaintiffs believe the Northern District of California would be the better location for

a combined personal injury and class action MDL.

       There is no obvious location for this MDL. The list of defendants is already fairly
numerous and they are located throughout the United States, on both sides of the country. See,



                                                 16
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 21 of 24




e.g., In re ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1347 (J.P.M.L. 2007) (“Given

the many parties and interests involved, there is no perfect choice for the transferee court.”).

Considering that national nature of this case, location of the MDL should focus on the facts and

the capacity of the proposed courts.

       On the facts, California, specifically the Northern District of California—the location of

the first-filed case and one of the defendants, Plum, Inc.37—seems like the obvious choice. See

In re Sigg Switzerland (USA), Inc., Aluminum Bottles Mktg. & Sales Practices Litig., 682 F.

Supp. 2d 1347, 1349 (J.P.M.L. 2010) (“[W]here the first-filed action is pending, stands out as an

appropriate transferee forum.”); In re Halftone Color Separations (‘809) Pat. Litig., 547 F. Supp.

2d 1383, 1384–85 (J.P.M.L. 2008) (“[I]n fact, we have expressly given the first-filed criterion

some weight in selecting a transferee district.”) (citing In re Mattel, Inc., Toy Lead Paint Prod.

Liab. Litig., 528 F. Supp. 2d 1367, 1369 (J.P.M.L. 2007)).

       First, a substantial portion of the events giving rise to the claims against defendant Plum

occurred in the Northern District of California, the location of Plum’s headquarters. Specifically,

executive decisions pertaining to the manufacture, marketing, sale, and distribution of Plum’s

baby foods would have taken place at its Emeryville headquarters, a city in the San Francisco

Bay Area. As such, depositions of Plum employees and executives are likely to occur within

California, specifically the Northern District of California.
       Second, the majority of plaintiffs are anticipated to be located in California. The

overwhelming number of claims in this litigation concern baby foods that have been marketed

and sold as “organic”. California makes up the largest proportion of the U.S. organic food

market, with 41% of consumers who purchased organic foods as of 2018 being located in

California, specifically within the cities of San Francisco, Oakland, and San Jose—all within the


37
  Although Plum recently surrendered its certification to conduct business in California—after
the first string of cases were filed against it and its competitors—most of the alleged wrongful
pre-suit conduct occurred in the Northern District of California and, upon information and belief,
the majority of Plum’s employees and executive personnel are still located in the Northern
District of California.

                                                 17
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 22 of 24




Northern District of California.38 This statistic has remained more or less stable over the last

decade, with the Organic Survey from the USDA’s National Agricultural Statistics Service

reporting in 2014 that California made up 41% of the national total for organic foods sales, $2.2

billion of the market.39 And, California has the highest birth rate in the U.S. with 446,479 births

in 2019 (over twice the number of Florida) and approximately 2.4 million children under the age

of 5 reside in California.40 Accordingly, it is likely that the majority of plaintiffs in this

litigation—for both personal injury and class claims—will be concentrated in California.

        Third, a substantial portion of the events giving rise to the claims in this litigation are

likely to be in centered in California. The state grows the largest share of agricultural products

that these defendants use in their products. For example, of the ingredients Nurture sources

domestically, well over 75% are grown at least in part on farms on the West Coast including in

California.41 Similarly, for berries and non-citrus fruits, California is responsible for almost

74% of organic sales value (~$728 million out of ~$990 million nationwide).42 Rice is a

particularly problematic ingredient (due its levels of arsenic) and California has the highest rice




38
   Statista, Share of consumers who purchase organic foods in the United States in 2018, by
state, available at: https://www.statista.com/statistics/1011353/share-of-us-organic-buyers-by-
state/.
39
   These 10 states are consuming most of our organic food supply (Business Insider, Oct. 4,
2015), available at: https://www.businessinsider.com/10-states-consuming-most-of-organic-
food-supply-2015-10.
40
   Centers for Disease Control and Prevention, National Center for Health Statistics, National
Vital Statistics Reports, Table 6 (Mar. 23, 2021),
https://www.cdc.gov/nchs/data/nvsr/nvsr70/nvsr70-02-508.pdf; U.S. Census Bureau, Quick
Facts on Population Estimates July 1, 2019, California,
https://www.census.gov/quickfacts/fact/table/CA/PST045219 (approximately 6% of the total
population of the estimated 39,572,223 residents).
41
   Happy Family Organics, Happy Farms, https://www.happyfamilyorganics.com/happy-farms/
(last visited Apr. 12, 2021).
42
   U.S. Department of Agriculture, National Agricultural Statistics Service, 2019 Organic Survey
at Table 1 (Oct. 2020), available at
https://www.nass.usda.gov/Publications/AgCensus/2017/Online_Resources/Organics/ORGANIC
S.pdf.

                                                   18
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 23 of 24




yields in the nation and the counties with the largest production are in Northern California.43

       Fourth, practically, there are already eight cases, including the first-class action case

(Gulkarov), in the Northern District of California, seven of which are before the same judge, the

Hon. Yvonne Gonzalez Rogers (with the remaining case not yet before an Article III judge).

Indeed, efforts are underway to consolidate the growing number of class actions pending before

Judge Rogers. Judge Rogers is a seasoned MDL judge, having served as an Article III judge for

a decade and, prior to that, as a California state court judge for three years. Indeed, this Panel

has previously recognized Judge Rogers as an “able jurist who has experience presiding over

complex, multi-district litigation.” National Ski Pass Insurance Litig., --- F. Supp. 3d ----, 2020

WL 588473, at *2 (J.P.M.L. Oct. 2, 2020). In addition to the ski pass litigation, Judge Rogers

has also managed In re Lithium Ion Batteries Antitrust Litig., MDL No. 2420, and In re Air

Crash at San Francisco, California on July 6, 2013, MDL No. 2497. Judge Rogers currently

has a small MDL before her, so adding baby foods should not be problematic. Indeed, the

Northern District of California has the capacity and wherewithal to handle this litigation—a

point underscored by the excellent management of the Roundup MDL currently in that same

district (a case involving a common product and widespread disease). See In re Classicstar

Mare Lease Litig., 528 F. Supp. 2d at 1347 (“[T]he district’s general docket conditions permit us

to make the Section 1407 assignment knowing that the court has the resources available to
manage this litigation.”). Lastly, the Northern District of California is located in the business

hub of the California Bay Area. Two large international airports (Oakland and San Francisco)

serve the district as well as numerous lodging establishments, restaurants and business services

within close proximity to the courthouse.



43
   U.S. Department of Agriculture, National Agricultural Statistics Service, All Rice 2019:
Production by County for Selected States,
https://www.nass.usda.gov/Charts_and_Maps/graphics/AR-PR-RGBChor.pdf; U.S. Department
of Agriculture, National Agricultural Statistics Service, 2020 Rice Yield: Pounds and Percent
Change from Previous Year (Jan. 12, 2021),
https://www.nass.usda.gov/Charts_and_Maps/graphics/ricemap.pdf.

                                                 19
        Case CAN/4:21-cv-01600 Document 33 Filed 04/13/21 Page 24 of 24




                                          CONCLUSION

        Plaintiffs oppose centralization of the small number of personal injury actions. That said,

should the Court centralize the cases, Plaintiffs support the Motion to Transfer these similar

actions to a California district court.


Dated: April 13, 2021                         BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.

                                              /s/ R. Brent Wisner, Esq.
                                             R. Brent Wisner, Esq. (SBN: 276023)
                                             rbwisner@baumhedlundlaw.com
                                             10940 Wilshire Blvd., 17th Floor
                                             Los Angeles, CA 90024
                                             Telephone: (310) 207-3233
                                             Facsimile: (310) 820-7444

                                              Counsel for Plaintiffs




                                                20
